DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–4 and 7–12 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2017/0048610 (published 16 February 2017) (“Baird”) and US Patent Application Publication 2013/0064414 (published 14 March 2013) (“Flavignard”).
Claims 5, 6 and 13–16 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Baird, Flavignard and US Patent Application Publication 2005/0253298 (published 17 November 2005) (“Takayama”).
Claim 1 is drawn to “a diaphragm for use in an audio transducer.” The following table illustrates the correspondence between the claimed diaphragm and the Baird reference.
Claim 1
The Baird Reference
“1. (Original) A diaphragm for use in an audio transducer
Baird similarly describes a coaxial loudspeaker with a diaphragm 20. Baird at ¶ 69, FIGs.1–3.

Baird’s loudspeaker includes coaxially arranged high-frequency and low-frequency transducers (not depicted except for voice coil 46 and former 48). Id.
“the diaphragm being a component of the lower frequency transducer and being arranged coaxially with the higher frequency transducer,
Diaphragm 20 is arranged as a cone for the low-frequency transducer. Id. Diaphragm 20 is located coaxially with the high-frequency transducer, which is indicated by the diaphragm’s central opening that is coaxial with a horn 30 for the high-frequency transducer. Id.
“the higher frequency transducer is mounted to the lower frequency transducer, and the higher frequency transducer includes a voice coil, secondary diaphragm and a magnet,
Baird describes two drivers: a first unit (a low/mid-frequency driver) and a second unit (a high-frequency driver). Id. at Abs., ¶¶ 13, 29, 88, 114. The Baird reference further describes the high-frequency driver as a compression driver or as one including a dome (i.e., a secondary diaphragm). Id. at ¶¶ 88, 114. Baird does not characterize the high-frequency driver as being mounted to a lower frequency transducer, and as a device including a voice coil and magnet.
“the diaphragm comprising: a first surface, the first surface having a profile shaped to define a horn for output from the higher frequency transducer,
Diaphragm 20 includes a first surface that defines a moving waveguide 60. Id. at ¶¶ 69, 73–75, 79, FIGs.1–3. Moving waveguide 60 extends from mouth 50 of waveguide 30, collectively forming a horn for Baird’s high frequency transducer. Id. at ¶ 78.
“wherein the secondary diaphragm of the higher frequency transducer is located within the horn; and
Baird similarly locates the high-frequency driver’s secondary diaphragm (e.g., a dome 250) within waveguide 30, which corresponds in part to the claimed horn. Id. at ¶ 114, FIG.13.
“an opposing second surface, wherein a geometry of the first surface is independent of a geometry of the second surface.”
Diaphragm 20 further includes a second surface that defines a cone 63 of the low-frequency transducer. Id. at ¶¶ 69, 76, 77, FIGs.1–3. Baird depicts moving waveguide 60 and cone 63 as having different, or independent, geometries. Id. at FIGs.1–3.

Table 1
The table above shows that the Baird reference describes a coaxial loudspeaker that includes a diaphragm 20 corresponding closely to the claimed diaphragm for use in an audio transducer. Baird’s coaxial loudspeaker differs from the claimed audio transducer because the claimed audio transducer includes a higher frequency transducer mounted to a lower frequency transducer. Moreover, the claimed audio transducer configures the higher frequency transducer to include a voice coil, secondary diaphragm and a magnet. Baird, on the other hand, describes a second unit 20 that includes a high-frequency driver, or transducer. In one configuration, the driver includes a dome, or secondary diaphragm. Baird neither describes mounting the dome driver to the first unit 10’s low-frequency driver, nor configuring the dome driver with a magnet and voice coil. These are not patentable differences.
One of ordinary skill in the art at the time of filing would have readily recognized that the Baird reference omits a detailed description of second unit 20, particularly regarding the structure of the high-frequency dome driver. Indeed, Baird simply depicts voice coil 46 of first unit 10, corresponding to the claimed lower frequency transducer. See Baird at ¶ 85, FIG.2. One of ordinary skill in the art would have then been motivated to complete Baird’s design by adapting its principles to known coaxial loudspeaker designs.
The Flavignard reference describes a coaxial speaker system. Flavignard’s system includes a higher frequency transducer 3 and a lower frequency transducer 2 arranged coaxially. Flavignard at Abs., ¶ 78, FIG.1. Low frequency transducer 2 includes a magnet 5, a voice coil 24 and a diaphragm 23, among other elements. Id. at ¶¶ 82–99, FIG.1. Notably, the high-frequency transducer 3 includes a yoke 36 whose back 42 is mounted to the top of a pole piece 10 forming the core of the low-frequency transducer 2. Id. at ¶¶ 100–129, FIG.2. High-frequency transducer 3 further includes its own magnet 35, voice coil 50 and dome diaphragm 49 within a compression chamber formed by wings 83. Id. Based on this known coaxial loudspeaker description, it would have been obvious for one of ordinary skill in the art at the time of filing to have similarly configured Baird’s coaxial loudspeaker with two drivers: a lower frequency transducer and a higher frequency transducer. Like in Flavignard’s coaxial system, one of ordinary skill would have mounted the higher frequency transducer to the lower frequency transducer and provided the higher frequency transducer with its own magnet, voice coil and dome diaphragm. The higher frequency transducer would then be centrally located within Baird’s horn 30, as suggested by Baird’s FIGs.13, 14a–14d. For the foregoing reasons, the combination of the Baird and the Flavignard references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the first surface has a profile that is substantially convex in shape from an outer edge of the diaphragm to an inner edge of the diaphragm.”

Claim 3 depends on claim 1 and further requires the following:
“wherein the second surface has a profile that is substantially linear in shape from an outer edge of the diaphragm to an inner edge of the diaphragm.”
Diaphragm 20 includes second surface 63, which is depicted and described as a linear, axisymmetric cone shape. Baird at ¶ 3, 70, 78, FIGs.2, 3. For the foregoing reasons, the combination of the Baird and the Flavignard references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein the diaphragm has a non-uniform thickness from an outer edge of the diaphragm to an inner edge of the diaphragm.”
Baird’s diaphragm 20 is non-uniform in thickness along its outer-to-inner-edge direction since moving waveguide 60 forms a varying thickness along that direction. See Baird at FIGs.2 ,3. For the foregoing reasons, the combination of the Baird and the Flavignard references makes obvious all limitations of the claim.
Claim 7 is drawn to “an audio transducer.” The following table illustrates the correspondence between the claimed audio transducer and the Baird reference.
Claim 7
The Baird Reference

Baird similarly describes a coaxial loudspeaker with a diaphragm 20. Baird at ¶ 69, FIGs.1–3.
“a higher frequency transducer including a voice coil, secondary diaphragm and a magnet;
“a lower frequency transducer, and the higher frequency transducer being mounted to the lower frequency transducer; and
Baird’s loudspeaker includes coaxially arranged high-frequency and low-frequency transducers (not depicted except for voice coil 46 and former 48). Id.
Baird describes two drivers: a first unit (a low/mid-frequency driver) and a second unit (a high-frequency driver). Id. at Abs., ¶¶ 13, 29, 88, 114. The Baird reference further describes the high-frequency driver as a compression driver or as one including a dome (i.e., a secondary diaphragm). Id. at ¶¶ 88, 114. Baird does not characterize the high-frequency driver as being mounted to a lower frequency transducer, and as a device including a voice coil and magnet.
“a diaphragm,
“the diaphragm being a component of the lower frequency transducer and being arranged coaxially with the higher frequency transducer,
Diaphragm 20 is arranged as a cone for the low-frequency transducer. Id. Diaphragm 20 is located coaxially with the high-frequency transducer, which is indicated by the diaphragm’s central opening that is coaxial with a horn 30 for the high-frequency transducer. Id.
“the diaphragm comprising: a first surface, the first surface having a profile shaped to define a horn for output from the higher frequency transducer,
Diaphragm 20 includes a first surface that defines a moving waveguide 60. Id. at ¶¶ 69, 73–75, 79, FIGs.1–3. Moving waveguide 60 extends from mouth 50 of waveguide 30, collectively forming a horn for Baird’s high frequency transducer. Id. at ¶ 78.
“wherein the secondary diaphragm of the higher frequency transducer is located within the horn; and
Baird similarly locates the high-frequency driver’s secondary diaphragm (e.g., a dome 250) within waveguide 30, which corresponds in part to the claimed horn. Id. at ¶ 114, FIG.13.
“an opposing second surface, wherein a geometry of the first surface is independent of a geometry of the second surface.”
Diaphragm 20 further includes a second surface that defines a cone 63 of the low-frequency transducer. Id. at ¶¶ 69, 76, 77, FIGs.1–3. Baird depicts moving waveguide 60 and cone 63 as having different, or independent, geometries. Id. at FIGs.1–3.

Table 2
The table above shows that the Baird reference describes a coaxial loudspeaker that corresponds closely to the claimed audio transducer. Baird’s coaxial loudspeaker differs from the claimed audio transducer because the claimed audio transducer includes a higher frequency transducer mounted to a lower frequency transducer. Moreover, the claimed audio transducer configures the higher frequency transducer to include a voice coil, secondary diaphragm and a magnet. Baird, on the other hand, describes a second unit 20 that includes a high-frequency driver, or transducer. In one configuration, the driver includes a dome, or secondary diaphragm. Baird neither describes mounting the dome driver to the first unit 10’s low-frequency driver, nor configuring the dome driver with a magnet and voice coil. These are not patentable differences.
One of ordinary skill in the art at the time of filing would have readily recognized that the Baird reference omits a detailed description of second unit 20, particularly regarding the structure of the high-frequency dome driver. Indeed, Baird simply depicts voice coil 46 of first unit 10, corresponding to the claimed lower frequency transducer. See Baird at ¶ 85, FIG.2. One of ordinary skill in the art would have then been motivated to complete Baird’s design by adapting its principles to known coaxial loudspeaker designs.
The Flavignard reference describes a coaxial speaker system. Flavignard’s system includes a higher frequency transducer 3 and a lower frequency transducer 2 arranged coaxially. Flavignard at Abs., ¶ 78, FIG.1. Low frequency transducer 2 includes a magnet 5, a voice coil 24 and a diaphragm 23, among other elements. Id. at ¶¶ 82–99, FIG.1. Notably, the high-frequency transducer 3 includes a yoke 36 whose back 42 is mounted to the top of a pole piece 10 forming the core of the low-frequency transducer 2. Id. at ¶¶ 100–129, FIG.2. High-frequency transducer 3 further includes its own magnet 35, voice coil 50 and dome diaphragm 49 within a compression chamber formed by wings 83. Id. Based on this known coaxial loudspeaker description, it would have been obvious for one of ordinary skill in the art at the time of filing to have similarly configured Baird’s coaxial loudspeaker with two drivers: a lower frequency transducer and a higher frequency transducer. Like in Flavignard’s coaxial system, one of ordinary skill would have mounted the higher frequency transducer to the lower frequency transducer and provided the higher frequency transducer with its own magnet, voice coil and dome diaphragm. The higher frequency transducer would then be centrally located within Baird’s horn 30, as suggested by Baird’s FIGs.13, 14a–14d. For the foregoing reasons, the combination of the Baird and the Flavignard references makes obvious all limitations of the claim.
Claim 8 depends on claim 7 and further requires the following:
“wherein the higher frequency transducer is accommodated within the lower frequency transducer.”
Similarly, Baird positions its higher frequency transducer (including its fixed waveguide 30) coaxially and within the inner diaphragm 20. Baird at ¶¶ 72, 114, FIGs.3, 13. For the foregoing reasons, the combination of the Baird and the Flavignard references makes obvious all limitations of the claim.
Claim 9 depends on claim 7 and further requires the following:
“wherein the higher frequency transducer is mounted independently of the diaphragm of the lower frequency transducer.”
The Baird reference mounts its higher frequency transducer independently of diaphragm 20. More particularly, the higher-frequency transducer is mounted to a fixed waveguide that is disconnected from diaphragm 20 and its moving waveguide 60. Baird at ¶ 73, FIGs.3, 5. For the foregoing reasons, the combination of the Baird and the Flavignard references makes obvious all limitations of the claim.
Claim 10 depends on claim 7 and further requires the following:
“further comprising a flexible surround part, wherein an outer edge of the diaphragm is connected to or is integral with the flexible surround part and the diaphragm is moveable independently of the higher frequency transducer.”
Claim 11 depends on claim 10 and further requires the following:
“further comprising a frame, wherein the flexible surround part extends between the outer edge of the diaphragm and the frame of the audio transducer to connect the diaphragm to the frame.”
Similarly, Baird suspends diaphragm 20 by its outer edge on a frame 80 with a surround 90. Baird at ¶ 77, FIGs.1–3. Diaphragm 20 moves independently of Baird’s higher-frequency transducer and its associated fixed Id. at ¶ 73, FIGs.3, 5. For the foregoing reasons, the combination of the Baird and the Flavignard references makes obvious all limitations of the claims.
Claim 12 is drawn to “a method of manufacturing a diaphragm for an audio transducer.”
Claim 12
The Baird Reference
“12. A method of manufacturing a diaphragm for an audio transducer,
Baird similarly describes a method for manufacturing a coaxial loudspeaker with a diaphragm 20. Baird at ¶ 69, FIGs.1–3.
“[the audio transducer] comprises a higher frequency transducer and a lower frequency transducer,
Baird’s loudspeaker includes coaxially arranged high-frequency and low-frequency transducers (not depicted except for voice coil 46 and former 48). Id.
“the diaphragm being a component of the lower frequency transducer and being arranged coaxially with the higher frequency transducer,
Diaphragm 20 is arranged as a cone for the low-frequency transducer. Id. Diaphragm 20 is located coaxially with the high-frequency transducer, which is indicated by the diaphragm’s central opening that is coaxial with a horn 30 for the high-frequency transducer. Id.
“the higher frequency transducer is mounted to the lower frequency transducer, and the higher frequency transducer includes a voice coil, secondary diaphragm and a magnet,
Baird describes two drivers: a first unit (a low/mid-frequency driver) and a second unit (a high-frequency driver). Id. at Abs., ¶¶ 13, 29, 88, 114. The Baird reference further describes the high-frequency driver as a compression driver or as one including a dome (i.e., a secondary diaphragm). Id. at ¶¶ 88, 114. Baird does not characterize the high-frequency driver as being mounted to a lower frequency transducer, and as a device including a voice coil and magnet.
“the method comprising: forming a diaphragm comprising a first surface…
“wherein the first surface of the diaphragm is formed to have a profile shaped to define a horn for output from the higher frequency transducer, and
The Baird reference describes forming a diaphragm 20 using conventional techniques, such as the application of adhesives and the formation of its material from pulp or other known diaphragm materials and the application of dopants. Id. at ¶¶ 12, 81. Diaphragm 20 includes a first surface that defines a moving waveguide 60. Id. at ¶¶ 69, 73–75, 79, FIGs.1–3. Moving waveguide 60 extends from mouth 50 of waveguide 30, collectively forming a horn for Id. at ¶ 78.
the secondary diaphragm of the higher frequency transducer is located within the horn,
Baird similarly locates the high-frequency driver’s secondary diaphragm (e.g., a dome 250) within waveguide 30, which corresponds in part to the claimed horn. Id. at ¶ 114, FIG.13.
“[forming] an opposing second surface…
“wherein the geometry of the first surface is independent of the geometry of the second surface.”
Diaphragm 20 further includes a second surface that defines a cone 63 of the low-frequency transducer. Id. at ¶¶ 69, 76, 77, FIGs.1–3. Baird depicts moving waveguide 60 and cone 63 as having different, or independent, geometries. Id. at FIGs.1–3.

Table 3
The table above shows that the Baird reference describes a method for manufacturing a coaxial loudspeaker that includes a diaphragm 20 corresponding closely to the claimed diaphragm for use in an audio transducer. Baird’s method differs from the claimed method because the claimed audio transducer includes a higher frequency transducer mounted to a lower frequency transducer. Moreover, the claimed audio transducer configures the higher frequency transducer to include a voice coil, secondary diaphragm and a magnet. Baird, on the other hand, describes a second unit 20 that includes a high-frequency driver, or transducer. In one configuration, the driver includes a dome, or secondary diaphragm. Baird neither describes mounting the dome driver to the first unit 10’s low-frequency driver, nor configuring the dome driver with a magnet and voice coil. These are not patentable differences.
One of ordinary skill in the art at the time of filing would have readily recognized that the Baird reference omits a detailed description of second unit 20, particularly regarding the structure of the high-frequency dome driver. Indeed, Baird simply depicts voice coil 46 of first unit 10, corresponding to the claimed lower frequency transducer. See Baird at ¶ 85, FIG.2. One of ordinary skill in the art would have then been motivated to complete Baird’s design by adapting its principles to known coaxial loudspeaker designs.
The Flavignard reference describes a coaxial speaker system. Flavignard’s system includes a higher frequency transducer 3 and a lower frequency transducer 2 arranged coaxially. Flavignard at Abs., ¶ 78, FIG.1. Low frequency transducer 2 includes a magnet 5, a voice coil 24 and a diaphragm 23, among other elements. Id. at ¶¶ 82–99, FIG.1. Notably, the high-frequency transducer 3 includes a yoke 36 whose back 42 is mounted to the top of a pole piece 10 forming the core of the low-frequency transducer 2. Id. at ¶¶ 100–129, FIG.2. High-frequency transducer 3 further includes its own magnet 35, voice coil 50 and dome diaphragm 49 within a compression chamber formed by wings 83. Id. Based on this known coaxial loudspeaker description, it would have been obvious for one of ordinary skill in the art at the time of filing to have similarly configured Baird’s coaxial loudspeaker with two drivers: a lower frequency transducer and a higher frequency transducer. Like in Flavignard’s coaxial system, one of ordinary skill would have mounted the higher frequency transducer to the lower frequency transducer and provided the higher frequency transducer with its own magnet, voice coil and dome diaphragm. The higher frequency transducer would then be centrally located within Baird’s horn 30, as suggested by Baird’s FIGs.13, 14a–14d. For the foregoing reasons, the combination of the Baird and the Flavignard references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein the diaphragm is formed of a material having a cellular structure.”
Claim 6 depends on claim 5 and further requires the following:
“wherein the diaphragm is formed of an expanded or foamed material.”
Claim 13 depends on claim 12 and further requires the following:
“wherein the diaphragm is formed by molding.”
Claim 14 depends on claim 13 and further requires the following:
“wherein the molding comprises: placing an expandable material within a mold; and
“subjecting the material to heat and/or pressure to cause the material to expand into a cellular structure.”
Claim 15 depends on claim 14 and further requires the following:
“wherein the material is a polymeric material.”
Claim 16 depends on claim 15 and further requires the following:
“wherein the material is polypropylene.”
The Baird reference describes diaphragm 20 and moving waveguide 60 as being formed from pulp, fabric, metal foils, plastics, composites or other known diaphragm materials. Baird at ¶ 81. None of the named materials inherently include a cellular structure. None of the named materials require an expanded of foamed material. None of the named materials require a molding process. None of the named materials require the use of a mold and the application of heat/pressure to form an expanded cellular structure. None of the named materials must be polymeric. And none of the named materials must be polypropylene.
The Baird reference provides a limited description concerning the formation of diaphragm 20 and waveguide 60. Baird at ¶ 81. Baird also remains open in how to choose a suitable material for those elements. Id. In 
Summary
Claims 1–16 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 
Additional Citations
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
US 2014/0286524
Coaxial loudspeaker
US 2013/0064414
Coaxial loudspeaker
US 8,831,270
Coaxial loudspeaker
US 5,062,139
Coaxial loudspeaker

Table 4
Response to Applicant’s Arguments
Applicant’s Reply (15 November 2021) has substantially amended the claims, overcoming the previous rejections included in the Non-Final Office action (13 August 2021). This Office action has been updated accordingly.
Applicant’s Reply further includes comments pertaining to the rejections included in the Non-Final Office action. The Examiner has considered those comments, but they have been rendered moot by the new grounds of rejection entered in this Office action, and necessitated by Applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

1/24/2022